DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 12/01/2021, has been received, entered and made of record. Currently, claims 1-17 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited documents Japanese Unexamined Patent Publication No. 2015-125237 and Japanese Unexamined Patent Publication No. 2009-029622 on page one of the specification.
References Japanese Unexamined Patent Publication No. 2015-125237 and Japanese Unexamined Patent Publication No. 2009-029622 are general background reference(s) covering image forming apparatus that performs printing on the image formation condition set on the basis of this input paper information.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “the converter comprising:”, in line 4, and “a converter” in line 7. In order to be consistent with the claimed “converting device”, Examiner suggests replacing “the converter” in line 4 by “converting device”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer readable medium and a “computer readable medium" is defined in the specification to include "a USB memory and DVD (Digital Versatile Disc)-ROM, or may be provided on-line through a network, such as the internet" (see page 29 of specification). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim covers non-statutory subject matter. The claim, as defined in the specification, covers both non-statutory subject matter and statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumiya et al. US 2020/0122942 A1 (hereinafter referred to as Izumiya).

Claims 1-5, 7 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Izumiya et al. US 2020/0122942 A1 (hereinafter referred to as Izumiya).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Referring to claim 1, Izumiya discloses a converting device (fig.1, physical property detecting device 100) for use in a media detecting system (fig.1, image forming system 1) that includes a first media sensor (fig.1, first physical property detector 110) that includes one or more internal sensors (fig.1, items 111-113) and measures one or more paper physical properties of a recording medium and a second media sensor (fig.1, second physical property detector 120) that includes one or more internal sensors (fig.1, items 121-122) and measures one or more paper physical properties of a recording medium ([0038] and [0041]) (Note: the reference discloses two physical property detectors (110 and 120), including each an internal sensor, used to measure one or more paper physical properties (weight, surface properties and thickness) of a sheet), the converter comprising: 
     an acquisitor (fig.2, controller 150) that acquires, from the first media sensor, first detection data constituted by a measurement result of one or more paper physical properties obtained by measuring a recording medium ([0055] and [0069] ) (Note: The controller 150 acquires, from the first physical property detector 110, detection result constituted by a measurement result of sheet physical properties); 
     a converter (fig.2, controller 150) that converts the acquired first detection data into conversion data being information on a basis of a measurement result of the second media sensor ([0068] and [0071]) (Note: the controller 15 determines the information of the type of the sheet S based on the detection results of the first physical property detector 110 and the second physical property detector 120. Thus, the controller 150 converts the detection result from the first physical property detector 110 into conversion data being information on a basis of a measurement result of the second physical property detector 120); and   
     an output unit (fig.2, communication part 160) that outputs the conversion data converted by the converter ([0070]-[0072]) (Note: information of the type of the sheet S is transmitted (output) to an image forming device 20 via the communication part 160).

Referring to claim 2, Izumiya discloses the converting device according to claim 1, wherein the conversion data being information on a basis of a measurement result of the second media sensor is at least one of a conversion value used as a sensor output of the internal sensor of the second media sensor, data that is calculated on a basis of the conversion value and is used for setting a control parameter of an image forming apparatus, and the control parameter ([0068]-[0072]) (Note: the reference discloses conversion data being information on a basis of a measurement result of the first physical property detector 110 and the second physical property detector 120 is information of the type of the sheet S used (as control parameter) to perform control related to image formation by the image forming device 20. Thus, the conversion data being information on a basis of a measurement result of the second media sensor is the control parameter).

Referring to claim 3, Izumiya discloses the converting device according to claim 2, wherein at a time of forming an image on the recording medium whose paper physical properties have been measured, the image forming apparatus controls image formation and/or conveyance of a recording medium and/or post processing by using a control parameter set on a basis of the conversion data ([0070]-[0072]) (Note: The controller 150 transmits information of the type of the sheet S determined based on the detection results to the image forming device 20, wherein the image formation controller 28 performs control related to image formation based on the information).

Referring to claim 4, Izumiya discloses the converting device according to claim 1, wherein the acquisitor acquires the first detection data, directly from the first media sensor, from an image forming apparatus operating in cooperation with the first media sensor, or from an information processing device operating in cooperation with the first media sensor (fig.2 and [0069]) (Note: The controller 150 (acquisitor) directly receives first detection data from the first physical property detector 110).

Referring to claim 5, Izumiya discloses the converting device according to claim 1, wherein the output unit outputs the conversion data to any one of the first media sensor, an image forming apparatus, an information processing device, and a portable memory device connected to the converting device ([0070]-[0072]) (Note: The controller 150 transmits information of the type of the sheet S determined based on the detection results to an image forming device 20).

Referring to claim 7, Izumiya discloses the converting device according to claim 1, wherein the first and second media sensors are configured in at least one of 
      a first configuration that one of the first and second media sensors includes an internal sensor capable of measuring one or more paper physical properties incapable of being measured by other media sensor ([0038] and [0041]) (Note: the first physical property detector 110 and the second physical property detector 12 are configured in a first configuration that one of the first and second media sensors includes an internal sensor capable of measuring one or more paper physical properties incapable of being measured by other media sensor), and 
      a second configuration that respective internal sensors of the first and second media sensors to measure one or more same paper physical properties are different in one of detection accuracy and detection characteristics from each other.

Referring to claim 14, Izumiya discloses the converting device according to claim 1, wherein the converter converts the first detection data, on a basis of a function of an image forming apparatus that uses conversion data, into any one of conversion data being information on a basis of a measurement result of the second media sensor and second conversion data being information on a basis of a measurement result of a third media sensor ([0068]-[0071]) (Note: the controller 15 determines the information of the type of the sheet S based on the detection results of the first physical property detector 110 and the second physical property detector 120 on basis of print function of the image forming apparatus that uses the information of the type of the sheet S (conversion data). Thus, the controller 150 converts the first detection data, on a basis of a function of an image forming apparatus that uses conversion data, into conversion data being information on a basis of a measurement result of the second physical property detector 120), and 
        the image forming apparatus controls, by using one of the converted conversion data and the second conversion data, image formation and/or conveyance of a recording medium and/or postprocessing ([0070]-[0072]) (Note: The controller 150 transmits information of the type of the sheet S determined based on the detection results to the image forming device 20, wherein the image formation controller 28 performs control related to image formation based on the information).

Referring to claim 15, Izumiya discloses a media detecting system (fig.1, image forming system 1), comprising: a first media sensor (fig.1, first physical property detector 110); a second media sensor (fig.1, second physical property detector 120); an image forming apparatus (fig.1, image forming device 20); and the converting device (fig.1, physical property detecting device 100) according to claim 1.

Referring to claim 16, Izumiya discloses an image forming apparatus (fig.1, image forming device 20), comprising: 
     the converting device (fig.1, physical property detecting device 100) according to claim 1; 
     a conveyor (fig.1, sheet conveyor 27) that conveys a recording medium ([0031]); 
     an image former (fig.1, image forming part 24) that forms an image onto the conveyed recording medium ([0028] and [0031]); and 
     a processor (fig.1, image formation controller 28), wherein at a time of forming an image ono the recording medium whose physical properties have been measured by a first media sensor (fig.1, first physical property detector 110) or a second media sensor (fig.1, second physical property detector 120), the processor controls, by using a control parameter set on a basis of the conversion data, image formation by the image former and/or conveyance of a recording medium by the conveyer and/or postprocessing ([0070]-[0072]) (Note: The controller 150 transmits information of the type of the sheet S determined based on the detection results to the image forming device 20, wherein the image formation controller 28 performs control related to image formation based on the information).

Referring to claim 17, the ground of rejection provided for claim 1 is applicable herein. Izumiya further discloses a computer-readable recording medium storing a control program to control a converting device ([0054]) (Note: The CPU 151 reads out a program corresponding to the processing content from the ROM 152). 

Claim Rejections - 35 USC § 103
13.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.      Claims 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Izumiya in view of GOTO et al. US 2016/0154356 A1 (hereinafter referred to as GOTO).

Referring to claim 6, Izumiya discloses the converting device according to claim 5, except wherein the image forming apparatus of an output destination is an image forming apparatus cooperating with any one of the first and second media sensors.
    However, in the same field of endeavor of media detecting system art, GOTO discloses a concept wherein the image forming apparatus (fig.1, image forming apparatus 200) of an output destination is an image forming apparatus cooperating with any one of the first and second media sensors (fig.1, [0038] and [0066]-[0067]) (Note: The optical sensor 100 controls the switching on and off of the light source 11 to irradiate the paper P with light according to the instruction given from the printer controller 290 through the cable 2201 and the optical sensor 100 sends the paper information Q to the printer controller 290 through the cable 2201).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the media detecting system of Izumiya with a concept wherein the image forming apparatus of an output destination is an image forming apparatus cooperating with any one of the first and second media sensors as taught by GOTO. The suggestion/motivation for doing so would have been to reduce media detection load on the sensor.

Referring to claim 9, Izumiya discloses the converting device according to claim 1, except wherein the converting device is mounted on any one of the first and second media sensors, an image forming apparatus, and an information processing device.
    However, in the same field of endeavor of the converting device art, GOTO discloses a concept wherein the converting device (fig.1, optical sensor 100) is mounted on any one of the first and second media sensors, an image forming apparatus (fig.1, image forming apparatus 200), and an information processing device (fig.1) (Note: the reference discloses optical sensor 100 mounted on an image forming apparatus 200).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to replace the converting device of Izumiya with a concept wherein the converting device is mounted on an image forming apparatus as taught by GOTO. The suggestion/motivation for doing so would have been to reduce the size of the converting device and minimizing manufacturing cost of the media detecting system.

Referring to claim 10, Izumiya in view of GOTO discloses the converting device according to claim 9. GOTO discloses wherein the image forming apparatus on which the converting device is mounted is an image forming apparatus cooperating with one of the first and second media sensors (fig.1, [0038] and [0066]-[0067]) (Note: The optical sensor 100 controls the switching on and off of the light source 11 to irradiate the paper P with light according to the instruction given from the printer controller 290 through the cable 2201 and the optical sensor 100 sends the paper information Q to the printer controller 290 through the cable 2201).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the media detecting system of Izumiya with a concept wherein the image forming apparatus of an output destination is an image forming apparatus cooperating with any one of the first and second media sensors as taught by GOTO. The suggestion/motivation for doing so would have been to reduce media detection load on the sensor.

Allowable Subject Matter
15.    Claims 8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.     The following is a statement of reasons for the indication of allowable subject matter:
17.     Referring to claim 8, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein among a plurality of the internal sensors of each of the first and second media sensors to measure common paper physical properties, some of the internal sensors have common performance and some of the internal sensors have uncommon performance, and the converter converts only a measurement result of a paper physical property having been measured by the internal sensor having the uncommon performance into the conversion data.”


18.     Referring to claim 11, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “with regard to identification information on each of the first and second media sensors and an image forming apparatus that controls image formation and/or conveyance of a recording medium and/or postprocessing by using a control parameter set on a basis of the conversion data at a time of forming an image on the recording medium whose paper physical properties have been measured, a memory that memorizes a configuration table that associates the identification information with a configuration of the first and second media sensors and the image forming apparatus, wherein the acquisitor acquires the identification information from each of the first and second media sensors and the image forming apparatus, and the converter refers to the acquired identification information and the configuration table at a time of converting the first detection data to the conversion data.”
19.    Claim 12 is objected based on their dependency to claim 11.

20.     Referring to claim 13, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the media detecting system further includes a third media sensor that includes one or more internal sensors and measures one or more physical properties of a recording medium, and the converter acquires designation information of conversion data and converts, on a basis of the designation information, the acquired first detection data into any one of conversion data being information on a basis of a measurement result of the second media sensor and conversion data being information on a basis of a measurement result of the third media sensor.”

Conclusion
21.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAPHA DIABY/           Primary Examiner, Art Unit 2675